       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 1 of 34




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a             :              1:19-CV-01574
HERMAN BURTON,                 :
                               :
             Plaintiff,        :
                               :
    v.                         :              (Magistrate Judge Schwab)
                               :
SECRETARY JOHN WETZEL, et al., :
                               :
             Defendants.       :
                               :

                          MEMORANDUM OPINION


I. Introduction.

      The plaintiff, a transgender prisoner, contends that the defendants violated

her constitutional rights by retaliating against her for complaining about purported

sexual harassment, by denying her due process in connection disciplinary

proceedings that followed the allegedly retaliatory misconduct reports that she

received, and by implementing policies that caused the alleged retaliation and

failing to correct the allegedly ongoing pattern of retaliation. Currently pending is

a motion to dismiss the plaintiff’s amended complaint filed by five of the eight

defendants. For the reasons that follow, we will deny that motion. We will,

however, sua sponte dismiss some of the claims.
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 2 of 34




II. Background and Procedural History.

      On September 11, 2019, the plaintiff, Niara a/k/a Herman Burton, began this

action by filing a complaint. The parties subsequently consented to proceed before

a magistrate judge pursuant to 28 U.S.C. § 636(c), and the case was referred to the

undersigned. After we granted the defendants’ motion for a more definite

statement, Burton filed an amended complaint on August 12, 2020.

      At the time Burton filed the complaint and amended complaint, she was an

inmate at the State Correctional Institution at Muncy (“SCI Muncy”), and her

claims concern events and conditions at SCI Muncy. Burton has since been

transferred from SCI Muncy; she is currently incarcerated at the State Correctional

Institution Houtzdale.

      The amended complaint names eight defendants: (1) John Wetzel, the

Secretary of the Pennsylvania Department of Corrections; (2) David Radziewicz,

the Department of Corrections’ state-wide compliance manager of the Prison Rape

Elimination Act (“PREA”); (3) Wendy Nicholas, the Superintendent of SCI

Muncy; (4) William Frantz, a deputy for facilities management at SCI Muncy;

(5) Angel Baez-Sprague, PREA Compliance Manager at SCI Muncy; (6) Lt. Sipe,

a lieutenant and PREA investigator at SCI Muncy; (7) K.L. Brelsford, a corrections

officer at SCI Muncy; and (8) Dawn Santana, a hearing examiner at SCI Muncy.

Burton brings her claims against defendant Wetzel in his official capacity only, and

                                         2
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 3 of 34




she brings her claims against the other defendants in both their individual and

official capacities.1

       Burton’s amended complaint is difficult to follow at times given her writing

style and her lack of appropriate punctuation. Nevertheless, construing the

amended complaint liberally since Burton is proceeding pro se, and accepting her

factual allegations as true, as we must in connection with a motion to dismiss, we

construe the amended complaint as containing the following allegations.

        Burton is a transgender woman. She was initially incarcerated in a male

facility, but in early 2019, she was transferred to a female institution—SCI Muncy.

       On February 16, 2019, Burton submitted a DC-135A (an Inmate Request to

Staff) to defendant Baez-Sprague complaining that defendant Brelsford sexually

harassed2 her and retaliated against her. In that form, Burton alleged that Brelsford


1
   Although Burton lists in the caption that defendant Radziewicz is sued in his
official capacity, in the body of her amended complaint, she states that Radziewicz
is sued in both his official and individual capacities. Compare doc. 53-caption with
doc. 53 ¶ 13. And although Burton lists in the caption that defendant Santana is
sued in her individual and official capacities, in the body of her amended
complaint, she states the Santana is sued in her individual capacity. Compare doc.
53-caption with doc. 53 ¶ 17. Since Burton is proceeding pro se, we will resolve
these inconsistencies by construing the amended complaint in the broadest
reasonable manner. Thus, we construe the amended complaint as naming
Radziewicz and Santana in both their individual and official capacities.
2
  In its policy regarding PREA, the Department of Corrections defines “Sexual
Harassment” as including “[r]epeated verbal comments or gestures of a sexual
nature to an inmate, detainee, or resident by a staff member, contractor, or
volunteer, including demeaning references to gender, sexually suggestive or
                                           3
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 4 of 34




was misusing gender pronouns when referring to her. And she also alleged in that

form that Brelsford said something to the effect the she does not know if Burton is

a man or a woman.3 A few days after Burton submitted the DC-135A, defendant

Baez-Sprague gave the from to a shift commander for an investigation, and on

February 22, 2019, Burton was interviewed by a lieutenant. Burton refused to

write a statement and told the lieutenant to use the DC-135A as her written

statement.

      On February 23, 2019, defendant Brelsford was assigned to work on

Burton’s housing unit. According to Burton, under Department of Corrections

procedures, she should have been separated from Brelsford after she made a

PREA-complaint against her, and the failure to separate her from Brelsford put her

in danger of Brelsford retaliating against her, which is what Burton alleges, in fact,

happened.

      Under the pretext of a security inspection, defendant Brelsford searched

Burton’s cell in retaliation for her filing the DC-135A. After the cell search,



derogatory comments about body or clothing, or obscene language or gestures.”
DC-ADM 008, Glossary of Terms-Sexual Harassment.
3
  Burton’s allegation in this regard is unclear. After alleging that she informed
Baez-Sprague of Brelsford’s ongoing misuse of gender pronouns, Burton alleges:
“Mr. Burton since she is unaware of her idenity she dont know if it’s a man or
woman, we were returning from am mealine.” Doc. 53 ¶ 22 (spelling and
punctuation errors in original).
                                           4
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 5 of 34




Brelsford issued Burton a misconduct report.4 Later that same day, Burton

informed defendant Baez-Sprague of Brelsford’s alleged retaliation and that the

PREA-complaint process had failed. Baez-Sprague told Burton that just because

she filed a report does not mean that she cannot be given a misconduct report. On

February 27, 2019, defendant Santana, the hearing examiner at SCI Muncy,

sanctioned Burton with 20-days of cell restriction.

      On March 25, 2019, defendant Brelsford, who was again assigned to work

on Burton’s housing unit, stared at Burton and accused her of not wearing a bra.

According to Burton, she was wearing a sports bra, and Brelsford’s accusation was

just a ploy to elicit a hostile reaction from her. Attempting to comply with an order

from Brelsford to put on a bra, Burton went to put on a second bra. Brelsford

followed her, and told Burton that every chance she gets, she is going to get her.

Brelsford continued to call Burton an “it,” and she said that Burton was going to

pay for filing a lawsuit and PREA complaint against her. Brelsford also told

Burton that she is going to the hole, that no one is going to help her, that she

should not have filed a lawsuit and PREA complaint, and that her reputation

precedes her. Brelsford further told Burton that she was going to pay and every



4
  Burton alleges that Brelsford was aware that she always makes food in her cell,
and from that allegation, it appears that the misconduct report had something to do
with Burton making food in her cell. But the exact nature of the misconduct
charge is unclear from Burton’s allegations.
                                            5
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 6 of 34




time she gets a chance, she is going to write her up. Brelsford then issued a false,

retaliatory misconduct report regarding the bra incident.

      Appearing before defendant Santana for a disciplinary hearing on the

misconduct regarding the bra incident, Burton requested that Santana review video

of the incident, which Burton says would have shown what she was wearing.

Santana refused that request. And although Burton asserted that the misconduct

was retaliatory, Santana found Burton guilty and sanctioned her another 20-days of

cell restriction. As a result, Burton was unable to attend her transgender support

programming, and she lost her job placement.

      On April 8, 2019, defendant Brelsford was again assigned to work on

Burton’s housing unit. She told Burton to remember what she had said: that every

chance, I will get you. Burton then asked to file a PREA retaliation complaint, and

she was sent to the administration building and interviewed by a lieutenant.

      The next day, April 9, 2019, defendant Sipe issued Burton a misconduct

report charging her with lying to an employee in connection with her PREA

retaliation complaint regarding Brelsford’s ongoing and wide-spread “gender

bullying” due to Burton being transgender. Doc. 53 ¶ 52. Sipe also told Burton

that her reputation preceded her, that she is known to file lawsuits, and that Sipe

judged her “upon others accord” and “to assist my peers.” Id. ¶ 55.




                                          6
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 7 of 34




      Appearing again before defendant Santana for a disciplinary hearing, Burton

asserted that the misconduct report issued by defendant Sipe was retaliatory, and

she again requested video evidence to support her position. Santana again denied

Burton video evidence, stated that she believed defendant Sipe’s version of the

events over Burton’s version, and sanctioned Burton with 30-days of cell

restriction. As a result, Burton lost her job and prison pay, she could not attend her

transgender support group, and she has another Class One misconduct on her

record that will count against her parole.

      In August 2019, defendant Brelsford told Burton that she still has time and

that she is going to get her. Burton reported this threat to a sergeant, and she told

the sergeant that she wanted to file a PREA retaliation complaint. After being

rebuffed by the sergeant, Burton called the PREA hotline and her mother. She also

spoke to a Jessie Alexander,5 and explaining what happened, said she wanted to

file a PREA retaliation report. Alexander spoke to Brelsford, and Burton was then

called to the administration building where she made a written report.

      Burton also filed a grievance regarding staff not following PREA reporting

procedures. Defendant Baez-Sprague denied that grievance. Commenting that

video and witnesses confirm that the incident was unfounded, Baez-Sprague

5
  It is not clear who Jessie Alexander is. Burton alleges that “[w]hile pushing
Jessie Alexander to church i explained what happened and stated i wanted to file a
prea retaliation report he proceded to speak with Defendant Brelsford as i went to
church.” Doc. 53 ¶ 64 (spelling, capitalization, and punctuation errors in original).
                                           7
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 8 of 34




asserted that staff had followed proper procedures because Burton’s complaint did

not concern PREA retaliation.

      Defendant Sipe then filed another misconduct report against Burton charging

her with lying to an employee when she filed the report alleging PREA retaliation.

According to Burton, defendant Baez-Sprague authorized the issuance of this

misconduct report. Again, Burton appeared before defendant Santana, who denied

Burton’s request for video evidence and a witness. Santana found Burton guilty

and sanctioned her with 30 days in the Restricted Housing Unit.

      On appeal, the Program Review Committee modified the sanction to 20-days

disciplinary custody but otherwise upheld Santana’s decision. On further appeal to

the facility manager, defendant Nicholas upheld the decision of the Program

Review Committee and defendant Santana. On appeal to final review, the case

was referred back to the institution for a rehearing.

      Burton was then reissued a misconduct report that was materially the same

as the prior misconduct report. Burton appeared again before defendant Santana,

who at this second hearing allowed a witness and video evidence. Santana

sanctioned Burton with time served.

      In late 2019, defendant Sipe issued Burton yet another misconduct report

again accusing Burton of lying—this time based on her report that Officer Giradi

stood so close to her that his penis was in her face. According to Sipe, the video

                                          8
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 9 of 34




confirmed that Officer Giradi was not in close enough proximity to Burton to

support Burton’s accusation. At Burton’s disciplinary hearing, defendant Santana

denied Burton’s request for a witness and she did not review the video of the

incident. Santana found Burton guilty and sanctioned her to 30 days in the

Restricted Housing Unit. Burton was released from the Restricted Housing Unit

after 12 days, however, based on her appeal. Nevertheless, because of the

misconduct, she was unable to attend her transgender support group and she has

another Class One misconduct on her record that will count against her parole.

      In early December, less than a week after Burton was released from the

Restricted Housing Unit, defendant Sipe issued her two more misconduct reports.

The first concerned a PREA report submitted by Burton that alleged that

Corrections Officer Shanon tried to humiliate her by stating “no one does this,”

which according to Burton was a reference to her “sexual indulgement,” and then

bending over and looking over his shoulder at Burton, which according to Burton

was meant to mimic “a sexual position like doggy style” and was a reference to her

sexual orientation and gender identity. Id. ¶¶ 89, 91. Asserting that the video

evidence contradicted Burton’s account because at no time on the video can

Officer Shanon be seen bending over, defendant Sipe charged Burton with lying

about this incident.




                                          9
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 10 of 34




      At Burton’s disciplinary hearing, defendant Santana stated that Officer

Shanon was seen on the video slightly bending over and looking over his shoulder,

but he was not looking at Burton’s “point of reference.” Id. ¶92. Santana found

Burton guilty and sentenced her to 30 days in the Restricted Housing Unit. Burton

then accused Santana of being malicious because she filed a lawsuit against her.

Burton also confronted Santana, stating that she saw Officer Shannon do what

Burton reported. Santana replied that she had a job to keep.

      It is not clear from the amended complaint what the second misconduct

report issued by defendant Sipe in early December 2019 concerned. But after

Burton pleaded not guilty and made a statement, defendant Santana had Burton

removed from the disciplinary hearing and sentenced her to 45 days in the

Restricted Housing Unit consecutive to the 30 days given for the other misconduct,

for a total of 75 days. After appealing, Burton served only a total of 12 days in the

Restricted Housing Unit.

      According to Burton, each time she was placed in the Restricted Housing

Unit, she sent certified mail to defendant Radziewicz, who “was in total

acquiescence to the wrong.” Id. ¶ 97. Burton alleges that Radziewicz created

PREA policies and procedures that were not employed. She also alleges that

Radziewicz “set in place polices that were unconstitutional practice custom that

created an unreasonable risk” and that Radziewicz “was aware that this

                                         10
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 11 of 34




unreasonable risk existed by Ms. Burton[’s] transgender status.” Id. ¶ 98.

According to Burton, Radziewicz was indifferent to the risk “by citing the

unconstitutional practice custom and policy” and by failing to act once he was

made aware of 28 C.F.R. § 115.78(f).6 Burton alleges that Radziewicz failed to

properly train others and that the underlying violations of her rights resulted from

Radziewicz’s “supervisory practice and procedure.” Id. ¶ 102.

      According to Burton, defendant Wetzel violated her Eighth Amendment

rights by creating policies that caused her injuries. And defendant Nicholas

allegedly violated Burton’s rights by failing to supervise and ensure adherence to

policies and procedures. Burton also suggests that Nicholas acquiesced in the

wrongs done to her. Burton further seeks to hold Nicholas liable based on

Nicholas’ denial of her appeals regarding her disciplinary proceedings.

      According to Burton, defendant Frantz approved the issuance of the

misconducts issued against her, and he had personal knowledge and failed to

remedy the matter. In connection with Frantz, Burton also mentions a “custom




6
  That regulation, which is part of the Department of Justice’s PREA regulations,
provides: “For the purpose of disciplinary action, a report of sexual abuse made in
good faith based upon a reasonable belief that the alleged conduct occurred shall
not constitute falsely reporting an incident or lying, even if an investigation does
not establish evidence sufficient to substantiate the allegation.” 28 C.F.R.
§ 115.78(f).

                                         11
         Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 12 of 34




practice and policy of sanctioning inmates” for reporting perceived problems. Id.

¶ 114.

         Burton presents three claims in her amended complaint. First, Burton claims

that all the defendants violated the First Amendment by retaliating against her

because she petitioned for redress of her grievances. Second, she claims that

defendants Santana, Nicholas, Frantz, and Baez-Sprague violated her right to due

process in connection with the disciplinary hearings and decisions against her.

And third, she claims that the failure of defendants Wetzel, Nicholas, and

Radziewicz to take disciplinary or other action “to curb the known pattern of

antagonism, sexual harassment, and retaliation by defendants Sipe, Baez-Sprague,

and Brelsford” violated her Eighth Amendment rights. Id. ¶ 119. Burton requests

declaratory and injunctive relief as well as compensatory and punitive damages.

         Currently pending is the defendants’ partial motion to dismiss the amended

complaint. See doc. 70. The motion is a partial motion to dismiss in that only

defendants Wetzel, Radziewicz, Nicholas, Baez-Sprague, and Frantz seek

dismissal of the claims against them.7 That motion has been briefed. See docs. 71,

84. For the reasons discussed below, we will deny the defendants’ motion. We

will, however, sua sponte dismiss the claims against the defendants in their official



7
  Defendants Sipe, Brelsford, and Santana do not seek dismissal of the claims
against them.
                                       12
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 13 of 34




capacities, dismiss defendant Wetzel from this action, and dismiss Burton’s Eighth

Amendment and due process claims.



III. Pleading and Motion-to-Dismiss Standards.

      In accordance with Fed. R. Civ. P. 12(b)(6), the court may dismiss a

complaint for “failure to state a claim upon which relief can be granted.” When

reviewing a motion to dismiss under Rule 12(b)(6), “[w]e must accept all factual

allegations in the complaint as true, construe the complaint in the light favorable to

the plaintiff, and ultimately determine whether plaintiff may be entitled to relief

under any reasonable reading of the complaint.” Mayer v. Belichick, 605 F.3d 223,

229 (3d Cir. 2010). In making that determination, we “consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the [plaintiff’s] claims are based upon these

documents.” Id. at 230.

      “A Rule 12(b)(6) motion tests the sufficiency of the complaint against the

pleading requirements of Rule 8(a).” I.H. ex rel. D.S. v. Cumberland Valley Sch.

Dist., 842 F. Supp. 2d 762, 769–70 (M.D. Pa. 2012). “Under Federal Rule of Civil

Procedure 8(a)(2), a pleading must contain a ‘short and plain statement of the

claim showing that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S.

662, 677–78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). The statement required by


                                          13
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 14 of 34




Rule 8(a)(2) must give the defendant fair notice of the nature of the plaintiff’s

claim and of the grounds upon which the claim rests. Erickson v. Pardus, 551 U.S.

89, 93 (2007). Detailed factual allegations are not required, but more is required

than “labels,” “conclusions,” or “a formulaic recitation of the elements of a cause

of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “In other

words, a complaint must do more than allege the plaintiff’s entitlement to relief.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). “A complaint has

to ‘show’ such an entitlement with its facts.” Id.

       In considering whether a complaint fails to state a claim upon which relief

can be granted, the court “‘must accept all facts alleged in the complaint as true

and construe the complaint in the light most favorable to the nonmoving party.’”

Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions when deciding a motion to

dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). A

court also need not “assume that a . . . plaintiff can prove facts that the . . . plaintiff

has not alleged.” Associated Gen. Contractors of Cal. v. California State Council

of Carpenters, 459 U.S. 519, 526 (1983).




                                            14
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 15 of 34




      Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

             First, the court must “tak[e] note of the elements a
      plaintiff must plead to state a claim.” Second, the court should
      identify allegations that, “because they are no more than
      conclusions, are not entitled to the assumption of truth.”
      Finally, “where there are well-pleaded factual allegations, a
      court should assume their veracity and then determine whether
      they plausibly give rise to an entitlement for relief.”
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).




                                          15
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 16 of 34




IV. Discussion.

      Defendants Wetzel, Radziewicz, Nicholas, Baez-Sprague, and Frantz

contend that the claims against them should be dismissed because the amended

complaint fails to show that they were personally involved the alleged violations of

Burton’s rights. Before we address the moving defendants’ arguments, we sua

sponte address whether Burton’s claims against the defendants in their official

capacities are barred by the Eleventh Amendment and whether Burton states

Eighth Amendment and due process claims upon which relief can be granted.



      A. Official Capacities Claims.

      We begin by addressing whether Burton can maintain her claims against the

defendants in their official capacities. That issue involves the Eleventh

Amendment, and the Eleventh Amendment implicates the court’s subject-matter

jurisdiction. See Christ the King Manor, Inc. v. Sec’y U.S. Dep’t of Health &

Human Servs., 730 F.3d 291, 318 (3d Cir. 2013) (“Therefore, unless Congress has

‘specifically abrogated’ the states’ sovereign immunity or a state has unequivocally

consented to suit in federal court, we lack jurisdiction to grant relief in such

cases.”); Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693, n.2 (3d Cir. 1996)

(noting that “the Eleventh Amendment is a jurisdictional bar which deprives

federal courts of subject matter jurisdiction”); but see Lombardo v. Pennsylvania,


                                          16
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 17 of 34




Dep’t of Pub. Welfare, 540 F.3d 190, 197 (3d Cir. 2008) (noting that “the Supreme

Court’s jurisprudence has not been entirely consistent in the view that the Eleventh

Amendment restricts subject matter jurisdiction”). Thus, ‘[t]he court may consider

Eleventh Amendment issues sua sponte, but is not required to do so.” Zulueta v.

Chuckas, No. 1:18-CV-356, 2018 WL 5814689, at *2 (M.D. Pa. Nov. 6, 2018).

The Eleventh Amendment bars suits against a state in federal court. Maliandi v.

Montclair State Univ., 845 F.3d 77, 83 (3d Cir. 2016). A state, however, may

waive its Eleventh Amendment immunity by consenting to suit, and Congress may

abrogate states’ Eleventh Amendment immunity when it unequivocally intends to

do so and it acts pursuant to a valid grant of constitutional authority. College

Savings Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666,

670 (1999). The Commonwealth of Pennsylvania has not waived its Eleventh

Amendment immunity, see 42 P.C.S.A. § 8521(b), and 42 U.S.C. § 1983 does not

override a state’s Eleventh Amendment immunity. Quern v. Jordan, 440 U.S. 332

(1979). And since official-capacity suits are “only another way of pleading an

action against an entity of which an officer is an agent,” Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658, 690 n.55 (1978), claims against state

officials in their official capacities for damages are treated as suits against the state

and are barred by the Eleventh Amendment, Christ the King Manor, Inc., 730 F.3d




                                           17
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 18 of 34




at 318. Thus, the Eleventh Amendment bars Burton’s claims for damages under 42

U.S.C. § 1983 against the defendants in their official capacities.

      The Eleventh Amendment does not bar claims against the defendants in their

official capacities for prospective injunctive relief. See Ex parte Young, 209 U.S.

123 (1908). But, here, since Burton is no longer incarcerated at SCI Muncy, her

claims for injunctive relief are moot. See Sutton v. Rasheed, 323 F.3d 236, 248 (3d

Cir. 2003) (stating that “[a]n inmate’s transfer from the facility complained of

generally moots the equitable and declaratory claims”); Marshall v. Pa. Dep’t of

Corr., 499 F. App’x 131, 134 (3d Cir. 2012) (concluding that because Marshall

“asked for an injunction that restrains SCI–Mahanoy officials from violating his

civil rights, but he has now been transferred out from under their control[,] . . . the

District Court was unable to fashion any form of meaningful relief against these

defendants, and thus the motion for injunctive relief was moot”). Thus, we will

dismiss those claims.

      Because Burton has sued defendant Wetzel in his official capacity only, he

will be dismissed from this action since the claims against him for monetary

damages are barred by the Eleventh Amendment and the claims against him for

injunctive relief are moot.




                                          18
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 19 of 34




      B. Eighth Amendment.

      The court has the authority “on its own” to dismiss a claim brought by a

prisoner with respect to prison conditions under federal law for failure to state a

claim upon which relief can be granted. See 42 U.S.C. § 1997e(c)(1). Pursuant to

that authority, we will sua sponte dismiss Burton’s Eighth Amendment claims.

      “The Eighth Amendment, made applicable to the States through the

Fourteenth Amendment, prohibits the infliction of ‘cruel and unusual

punishments.’” Glossip v. Gross, 576 U.S. 863, 876 (2015). Conditions that inflict

needless suffering, whether physical or mental, may constitute cruel and unusual

punishment. Tillery v. Owens, 719 F. Supp. 1256, 1275 (W.D. Pa. 1989), aff’d, 907

F.2d 418 (3d Cir. 1990). An Eighth Amendment claim gives rise to a two-prong

analysis; such a claim has both an objective element and a subjective element.

Ricks v. Shover, 891 F.3d 468, 473 (3d Cir. 2018) (“A properly stated Eighth

Amendment claim must allege a subjective and objective element.”). “To

determine whether prison officials have violated the Eighth Amendment, we apply

a two-prong test: (1) the deprivation must be ‘objectively, sufficiently serious; a

prison official’s act or omission must result in the denial of the minimal civilized

measure of life’s necessities’; and (2) the prison official must have been

‘deliberate[ly] indifferen[t] to inmate health or safety.’” Porter v. Pennsylvania




                                          19
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 20 of 34




Dept of Corr., 974 F.3d 431, 441 (3d Cir. 2020) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994)).

      Burton complains that she was issued false, retaliatory misconduct reports.

But “[a] false misconduct charge, standing alone, does not qualify as an Eighth

Amendment violation.” Hagan v. Chambers, No. 1:08-CV-1766, 2010 WL

4812973, at *15 (M.D. Pa. Nov. 19, 2010). And Burton does not allege facts from

which it can reasonably be inferred that she was deprived of the minimal civilized

measure of life’s necessities. Thus, she does not satisfy the objective prong of an

Eighth Amendment claim.8 Accordingly, we will dismiss Burton’s Eighth

Amendment claims.

      Further, although not pleaded as a separate claim, to the extent Burton is

seeking to present an Eighth Amendment claim based on defendant Brelsford’s

alleged failure to use the proper pronouns when referring to Burton, Brelsford

calling Burton “it,” Brelsford threatening Burton, or other such verbal harassment

by Brelsford or others, the amended complaint fails to state a claim upon which


8
  Burton refers to her time in the Restricted Housing Unit as solitary confinement.
Although prolonged solitary confinement can raise constitutional issues, see
Porter. 974 F.3d at 442 (discussing the severe effects of prolonged solitary
confinement), according to Burton’s allegations, she was in the Restricted Housing
Unit for only short periods of time: once for 20 days and twice for 12 days at a
time. Thus, Burton’s amended complaint does not raise the type of issues that
arise in cases of prolonged solitary confinement. Moreover, Burton does not allege
anything about the actual conditions in the Restricted Housing Unit.

                                         20
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 21 of 34




relief can be granted because such verbal harassment simply does not rise to the

level of a constitutional violation. See Sears v. McCoy, No. 19-2673, 2020 WL

3830921, at *2 (3d Cir. July 8, 2020) (“A prisoner’s allegations of verbal

harassment, unaccompanied by another injury, are not cognizable under § 1983.”);

Gandy v. Reeder, 778 F. App’x 149, 151 (3d Cir. 2019) (“We agree with those

courts that have held that mere insults, without more, cannot constitute . . . an

Eighth Amendment violation.”);Washington v. Rozich, 734 F. App’x 798, 801 (3d

Cir. 2018) (“Verbal harassment of a prisoner, although distasteful, does not violate

the Eighth Amendment.”); Manon v. Garrison, No. 1:CV-12-0844, 2012 WL

3542328, at *2 (M.D. Pa. Aug. 15, 2012) (observing that allegations regarding

sexual comments and gestures do not state a constitutional violation).


      C. Due Process.
      Burton claims that the defendants denied her due process in connection with

her disciplinary proceedings. The amended complaint fails, however, to state a due

process claim upon which relief may be granted because Burton has not alleged

facts from which it can reasonably be inferred that she had a liberty interest

protected under the Due Process Clause. Thus, we will sua sponte dismiss the due

process claims.

      The Fourteenth Amendment provides that a state shall not “deprive any

person of life, liberty, or property, without due process of law.” U.S. Const. amend.
                                          21
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 22 of 34




XIV. A due process claim requires a two-part analysis. First, the court must

determine whether the interest asserted by the plaintiff is within the scope of

protection of life, liberty, or property found in the Due Process Clause. Shoats v.

Horn, 213 F.3d 140, 143 (3d Cir. 2000). Second, if the interest is one that is

protected by the Due Process Clause, “the question then becomes what process is

due to protect it.” Id.

       In Sandin v. Conner, 515 U.S. 472 (1995), addressing the question of when

the state can create liberty interests protected by the Due Process Clause, the

United States Supreme Court held that:

       States may under certain circumstances create liberty interests which
       are protected by the Due Process Clause. But these interests will be
       generally limited to freedom from restraint which, while not
       exceeding the sentence in such an unexpected manner as to give rise
       to protection by the Due Process Clause of its own force, nonetheless
       imposes atypical and significant hardship on the inmate in relation to
       the ordinary incidents of prison life.
Id. at 483–84.

       In Sandin, the inmate was sentenced to thirty days of disciplinary

confinement in the Special Holding Unit. As a result of the prisoner’s disciplinary

segregation he “had to spend his entire time alone in his cell (with the exception of

50 minutes each day on average for brief exercise and shower periods, during

which he nonetheless remained isolated from other inmates and was constrained by

leg irons and waist chains).” Id. at 494 (Breyer, J. dissenting). The Court


                                         22
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 23 of 34




concluded that the inmate’s thirty days in the Special Holding Unit, considered

within the context of prison confinement, did not impose the type of atypical and

significant deprivation of liberty in which the state could be seen to have created a

liberty interest. Id. at 486. The Court noted that disciplinary confinement at the

prison in question, with only insignificant exceptions, mirrored conditions imposed

on inmates in administrative and protective custody; that based on a comparison of

inmates inside of and outside of disciplinary segregation, placement in segregation

for thirty days did not work a major disruption in the inmate’s environment; that

disciplinary action did not inevitably affect the duration of the inmate’s sentence;

and that the “regime to which [the inmate] was subjected was within the range of

confinement to be normally expected for one serving an indeterminate term of 30

years to life.” Id. at 486–87.

      “After Sandin, it is clear that the touchstone of the inquiry into the existence

of a protected, state-created liberty interest in avoiding restrictive conditions of

confinement is not the language of regulations regarding those conditions but the

nature of those conditions themselves ‘in relation to the ordinary incidents of

prison life.’” Wilkinson v. Austin, 545 U.S. 209, 223 (2005) (quoting Sandin,

supra, 515 U.S. at 484). In deciding whether a protected liberty interest exists

under Sandin, we consider the duration of the confinement and the conditions of

that confinement in relation to other prison conditions. Mitchell v. Horn, 318 F.3d

                                           23
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 24 of 34




523, 532 (3d Cir. 2003). Whether a protected liberty interest exists under Sandin

requires inquiry into the specific facts of the case. Id. at 533. But “inmates are

generally not entitled to procedural due process in prison disciplinary hearings

because the sanctions resulting from those hearings do not usually affect a

protected liberty interest.” Burns v. Pennsylvania Dept. of Corrections, 642 F.3d

163, 171 (3d Cir. 2011).

      Burton has not alleged facts from which it can reasonably be inferred that

she was subjected to atypical and significant hardships in relation to the ordinary

incidents of prison life such that she had a liberty interest protected by the Due

Process Clause. While she alleges that she was sanctioned with time in the

Restricted Housing Unit, she alleges that she spent only short stints—20 days on

one occasion and 12 days on two different occasions—in the Restricted Housing

Unit. That amount of time in disciplinary custody by itself does not amount to an

atypical and significant hardship. See Smith v. Mensinger, 293 F.3d 641, 654 (3d

Cir.2002) (holding that seven months of disciplinary confinement not an atypical

and significant hardship). And Burton does not allege anything regarding the

conditions in the Restricted Housing Unit.

      Further, Burton has not alleged that the disciplinary findings inevitably

affected the length of her criminal sentence, such as by the revocation of good time

credits. While Burton does suggest that the disciplinary findings may affect her

                                          24
        Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 25 of 34




parole date, in Pennsylvania, a prisoner does not have a liberty interest in being

released on parole. See Greenholtz v. Inmates of Nebraska Penal & Correctional

Complex, 442 U.S. 1, 7 (1979) (the Constitution creates no liberty interest in

parole); Rogers v. Pennsylvania Bd. of Probation and Parole, 724 A.2d 319, 323

(Pa. 1999) (under Pennsylvania law, parole is a matter of grace and mercy shown

to a prisoner and the Board’s decision to grant or deny parole does not affect a

liberty interest).

       Also, the Supreme Court has rejected the contention that a prisoner has a

liberty interest with respect to misconduct proceedings merely because the

misconduct may be taken into consideration in the parole process:

       Nor does Conner’s situation present a case where the State’s
       action will inevitably affect the duration of his sentence.
       Nothing in Hawaii’s code requires the parole board to deny
       parole in the face of a misconduct record or to grant parole in
       its absence, Haw.Rev.Stat. §§ 353–68, 353–69 (1985), even
       though misconduct is by regulation a relevant consideration,
       Haw.Admin.Rule § 23–700–33(b) (effective Aug. 1992). The
       decision to release a prisoner rests on a myriad of
       considerations. And, the prisoner is afforded procedural
       protection at his parole hearing in order to explain the
       circumstances behind his misconduct record. Haw.Admin.Rule
       §§ 23–700–31(a), 23–700–35(c), 23–700–36 (1983). The
       chance that a finding of misconduct will alter the balance is
       simply too attenuated to invoke the procedural guarantees of the
       Due Process Clause. The Court rejected a similar claim in
       Meachum, 427 U.S., at 229, n. 8, 96 S.Ct., at 2540 (declining to
       afford relief on the basis that petitioner's transfer record might
       affect his future confinement and possibility of parole).
Sandin, 515 U.S.at 487 (1995).

                                          25
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 26 of 34




      In sum, Burton has not alleged facts from which it can reasonably be

inferred that she was subjected to atypical and significant hardships in relation to

the ordinary incidents of prison life as a result of the findings of guilt on the

misconduct charges such that she had a liberty interest protected by the Due

Process Clause. Accordingly, the amended complaint fails to state a due process

claim upon which relief may be granted, and we will dismiss the due process

claims.



      D. Personal Involvement.

      We now turn to the contention of defendants Radziewicz, Nicholas, Baez-

Sprague, and Frantz9 that the court should dismiss the claims against them because

Burton has not sufficiently alleged that they were personally involved with the

alleged violation of her rights, which given the discussion above is limited to her

claim of retaliation for filing complaints.

      Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable,

a defendant must have been personally involved in the wrongful conduct. Thus,

respondeat superior cannot form the basis of liability. Jutrowski v. Twp. of

Riverdale, 904 F.3d 280, 290 (3d Cir. 2018). In other words, “each Government

9
  Although defendant Wetzel is also a moving defendant, as set forth above, we
will dismiss the claims against him on other grounds. Thus, we need not consider
whether the amended complaint sufficiently alleges personal involvement on the
part of Wetzel.
                                         26
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 27 of 34




official, his or her title notwithstanding, is only liable for his or her own

misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). And so, a constitutional

deprivation cannot be premised merely on the fact that the defendant was a

supervisor when the incidents set forth in the complaint occurred. See Alexander v.

Forr, 297 F. App’x 102, 104–05 (3d Cir. 2008). Rather, “[b]ecause vicarious

liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official's own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.

      The Third Circuit has “recognized that ‘there are two theories of supervisory

liability, one under which supervisors can be liable if they established and

maintained a policy, practice or custom which directly caused the constitutional

harm, and another under which they can be liable if they participated in violating

plaintiff's rights, directed others to violate them, or, as the persons in charge, had

knowledge of and acquiesced in their subordinates’ violations.’” Parkell v.

Danberg, 833 F.3d 313, 330 (3d Cir. 2016) (quoting Santiago v. Warminster Twp.,

629 F.3d 121, 129 n.5 (3d Cir. 2010)).

      The moving defendants suggest that to the extent that Burton is seeking to

hold them liable based on their creation of policies that allegedly violated her

rights, such can never be a viable basis for liability. The defendants are incorrect.

See Parkell, 833 F.3d 330 (“there are two theories of supervisory liability, one

                                           27
         Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 28 of 34




under which supervisors can be liable if they established and maintained a policy,

practice or custom which directly caused the constitutional harm . . . .”); Palakovic

v. Wetzel, 854 F.3d 209, 234 (3d Cir. 2017) (holding that the plaintiffs stated

failure-to-train claims against the supervisory defendants). Apart from incorrectly

suggesting that a supervisory defendant may never be liable based on a policy the

defendants do not address whether the actual allegations in the amended complaint

are sufficient to support supervisory liability based on a policy, practice, custom.

Thus, the defendants have not shown that they are entitled to dismissal on this

basis.

         Moreover, the amended complaint can also reasonably be construed as

alleging that defendants Radziewicz, Nicholas, Baez-Sprague, and Frantz were

personally involved under the knowledge-and-acquiescence strand of supervisory

liability.

         “Where a supervisor with authority over a subordinate knows that the

subordinate is violating someone’s rights but fails to act to stop the subordinate

from doing so, the factfinder may usually infer that the supervisor ‘acquiesced’ in

(i.e., tacitly assented to or accepted) the subordinate’s conduct.” Robinson v. City

of Pittsburgh, 120 F.3d 1286, 1294 (3d Cir. 1997) (footnote omitted), abrogated on

other grounds, Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).

“A plaintiff makes sufficient allegations of a defendant’s personal involvement by

                                          28
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 29 of 34




describing the defendant’s participation in or actual knowledge of and

acquiescence in the wrongful conduct.” Chavarriaga v. New Jersey Dep’t of Corr.,

806 F.3d 210, 222 (3d Cir. 2015).

      Burton alleges that after she filed PREA complaints, she was issued

misconduct reports in retaliation. She alleges an ongoing pattern of retaliation.

      As to defendant Radziewicz, Burton alleges that each time she was placed in

the Restricted Housing Unit, she sent certified mail to Radziewicz, who “was in

total acquiescence to the wrong.” Doc. 53 ¶ 97. And she attached to her amended

complaint as an exhibit a letter dated January 27, 2020, from Radziewicz to her

responding to her December 19, 2019 correspondence to him. See doc. 54 at 29. In

that letter, Radziewicz states, in pertinent part:

      Within your correspondence, you opine that the facility is
      violating your rights and retaliating by issuing misconducts
      when allegations you make are determined to be unfounded.
      As conveyed to you in previous correspondence and consistent
      with PREA standard §115.78(f), when an allegation is
      disproven and determined not to have been made in good faith;
      discipline may be issued.
Id. Given Burton’s allegations and the exhibit that she attached to her amended

complaint, we cannot say as a matter of law that defendant Radziewicz was not

personally involved in the alleged, ongoing pattern of purportedly retaliatory

misconduct reports that Burton received after she filed PREA complaints.



                                           29
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 30 of 34




      As to defendant Nicholas, Burton alleges that she filed appeals of her

disciplinary charges to Nicholas, who denied her appeals. And she attached to her

amended complaint as exhibits some of her appeals in which she complains of,

among other things, a policy, custom, and practice of issuing her retaliatory

misconduct reports after she reports sexual harassment and requesting that such

retaliation stop. See doc. 54 at 55, 109, 119, 131. She also submitted Nicholas’s

response to one such appeal. Id. at 105.

      Defendant Nicholas contends that her only alleged involvement is her

response to Burton’s grievances and complaints and that such is not sufficient to

show personal involvement. It is true that “[t]he ‘after-the-fact’ review of a

grievance, or an inmate’s dissatisfaction with a grievance response, do not

establish the involvement of officials and administrators in any underlying

constitutional deprivation.” Stuart v. Murray, No. 1:18-CV-0430, 2020 WL

6710209, at *6 (M.D. Pa. Nov. 16, 2020); see also Brooks v. Beard, 167 F. App’x

923, 925 (3d Cir. 2006) (“Although the complaint alleges that Appellees responded

inappropriately to Brooks’s later-filed grievances about his medical treatment,

these allegations do not establish Appellees’ involvement in the treatment itself.”).

But in some circumstances, a grievance or appeal may be enough to put an official

on notice of an alleged continuing violation of a prisoner’s rights, and, therefore,

may show actual knowledge of an alleged constitutional violation and

                                           30
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 31 of 34




acquiescence in the events forming the basis of a prisoner’s claims. See Johnson v.

Wireman, 809 F. App’x 97, 100, 100 n.20 (3d Cir. 2020) (refusing to dismiss two

defendants for lack of personal involvement in claims that the prisoner’s religious

rights were being violated based, in part, on their responses to his grievances;

noting that the prisoner did not merely allege that the defendants “denied the

grievances, which would amount to an impermissible respondeat superior theory

of liability”; and suggesting that the grievances and responses were enough to

sufficiently allege actual knowledge and acquiescence); Parkell, 833 F.3d at 337

n.14 (“Our oft-cited holding in Rode v. Dellarciprete, 845 F.2d 1195, 1208 (3d Cir.

1988) that the mere filing of a grievance does not show actual knowledge by a

supervisor is not applicable, as Phelps’s letters show that he actually had reviewed

the grievances.”); Diaz v. Palakovich, 448 F. App’x 211, 215 (3d Cir. 2011)

(holding that summary judgment for the defendants was improper where the

defendants had knowledge through the grievance process of an alleged ongoing

practice of improper handling of the plaintiff’s mail and the defendants failed to

take corrective action); Sutton v. Rasheed, 323 F.3d 236, 249–50 (3d Cir. 2003)

(concluding that summary judgment was not warranted as to a defendant who

received from the prisoner a letter, styled as a final appeal of a grievance, who

referred the issue to another, and who then responded by denying the grievance

appeal); Atkinson v. Taylor, 316 F.3d 257, 270-271 (3d Cir. 2003) (refusing to hold

                                         31
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 32 of 34




as a matter of law that correspondence or conversations with prison officials do not

constitute sufficient evidence of actual knowledge and acquiescence).

      Here, Burton alleges an ongoing pattern of retaliation, and she alleges that

although she informed Nicholas of such, Nicholas did nothing to stop the

retaliation. As with defendant Radziewicz, given Burton’s allegations and the

exhibits that she attached to her amended complaint, we cannot say as a matter of

law that defendant Nicholas was not personally involved in the alleged, ongoing

pattern of purportedly retaliatory misconduct reports that Burton received after she

filed PREA complaints.

      As to defendant Baez-Sprague, Burton also alleges that she informed him of

the purported retaliation and that he did nothing to stop it. See doc. 53 ¶¶, 31, 32,

67, 69–73, 86. And she alleges that as the PREA compliance manager at SCI

Muncy, Baez-Sprague reviewed incident reports and authorized the issuance of the

misconduct reports against her. Id. at ¶ 8, 72, 73. Burton also attached as exhibits

to her amended complaint numerous PREA investigative reports regarding

Burton’s complaints that appear to be signed by Baez-Sprague as well as a

document regarding one of Burton’s misconducts that Baez-Sprague signed as a

member of the Program Review Committee. See doc. 54 at 31, 33, 35, 37, 39, 41,

113. As with defendants Radziewicz and Nicholas, given Burton’s allegations and

the exhibits that she attached to her amended complaint, we cannot say as a matter

                                          32
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 33 of 34




of law that defendant Baez-Sprague was not personally involved in the alleged,

ongoing pattern of purportedly retaliatory misconduct reports that Burton received

after she filed PREA complaints.

      Finally, as to defendant Frantz, Burton alleges that pursuant to Department

of Corrections policy, defendant Frantz as the deputy for facilities management at

SCI Muncy would be on an administrative board regarding PREA, that he reviews

PREA incident reports, that he approved the misconduct reports issued to her, and

that he had knowledge of the alleged retaliation and failed to remedy the situation.

See doc. 53 ¶¶ 112, 113, 115, 116. And Burton also attached as an exhibit to her

amended complaint a document regarding one of Burton’s misconducts that Frantz

signed as a member of the Program Review Committee. Doc. 54 at 113. As with

the other defendants, given Burton’s allegations and the exhibit that she attached to

her amended complaint, we cannot say as a matter of law that defendant Frantz

was not personally involved in the alleged, ongoing pattern of purportedly

retaliatory misconduct reports that Burton received after she filed PREA

complaints.

      In sum, Burton has sufficiently alleged the personal involvement of

defendants Radziewicz, Nicholas, Baez-Sprague, and Frantz. Accordingly, we will

deny the motion to dismiss.




                                         33
       Case 1:19-cv-01574-SES Document 96 Filed 04/15/21 Page 34 of 34




V. Conclusion.

      Based on the foregoing, we will deny the partial motion (doc. 70) to dismiss

Burton’s amended complaint. We will, however, sua sponte dismiss the claims

against the defendants in their official capacities, dismiss defendant Wetzel from

this action, and dismiss Burton’s Eighth Amendment and due process claims. An

appropriate order will issue.


                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge




                                         34
